Citation Nr: 1621909	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  15-38 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension.


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Philippine Commonwealth Army from January 1941 to January 1943, and in the Philippine Guerilla and Combination Service from May 1945 to January 1946.  He was also a prisoner of war (POW) from April 1942 to May 1943.  The Veteran passed away in October 2006.  The appellant is the Veteran's surviving spouse.  The Board notes that since the filing of the initial claim, the appellant has obtained a legal custodian, R. A. C., who has legal authority to act on the appellant's behalf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Manila, Republic of the Philippines.  In the April 2015 decision, the RO found the appellant ineligible for a non-service connected death pension based upon the nature of the deceased Veteran's service.  She appealed that decision to the Board.   


FINDINGS OF FACT

The Service Department has determined that the deceased Veteran only had service in the Philippine Commonwealth Army, Philippine Guerilla and Combination Service, which is not qualifying service for a nonservice-connected death pension.


CONCLUSION OF LAW

The criteria for a nonservice-connected death pension have not been met.  
38 U.S.C.A. §§ 107, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.40 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Generally, prior to consideration of an appeal, the Board must determine whether VA has met its statutory duty to notify the appellant of the information and evidence necessary to substantiate her claim and whether the VA has assisted the appellant in procuring the evidence she reasonably identifies to the VA. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, in cases where the outcome is based on statutory interpretation, such as this one, rather than consideration of the facts in evidence, the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

Furthermore, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim of entitlement to death pension.  Therefore, any deficiency of notice or of the duty to assist constitutes merely harmless error.

Analysis

The Veteran's death certificate lists the causes of death as cardiac respiratory arrest and bronchial asthma.  In an October 2012 rating decision, the RO denied the appellant service connection for the cause of death.  The RO found no evidence of a relationship between the death-causing conditions and the Veteran's service-connected POW disabilities of arteriosclerotic heart disease, malnutrition, and upper and lower extremity peripheral neuropathy.  Several years after the October 2012 rating decision, the appellant filed a claim for a nonservice-connected death pension. 

When a veteran dies as a result of a nonservice-connected disability, VA shall pay his surviving spouse a death pension, provided that the Veteran had the requisite wartime service and that the surviving spouse's net worth and annual income do not exceed the annual rate of pension.  38 U.S.C.A. § 1541; 38 C.F.R. §3.3(b)(4).  Both the wartime service and income and net worth criteria must be met for the appellant to prevail. 

The Veteran served with the Philippine Commonwealth Army from January 1941 to January 1943, and the Philippine Guerilla and Combination Service from May 1945 to January 1946.   Although such service was clearly performed during World War II, the applicable law and regulations specifically preclude the award of death pension to a surviving spouse for such service. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40 (c), (d).  Since the law is dispositive of the issue, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In arriving at this decision, the Board does not need to reach a determination with respect to the second criteria concerning the appellant's net worth and annual income.


ORDER

A nonservice-connected death pension is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


